In the United States Court of Federal Claims

 WILLIAM B. COOK,

                          Plaintiff,
                                                             No. 21-cv-2069
                     v.

 THE UNITED STATES,                                          Filed: January 31, 2022

                          Defendant.


                                               ORDER

        Plaintiff William B. Cook, appearing pro se, initially filed suit on October 22, 2021 (ECF

No. 1), and filed his amended complaint on November 15, 2021. Amended Complaint (ECF No.

8) (Am. Compl.). Plaintiff’s wide-ranging amended complaint alleges that the United States

(Defendant): (1) defrauded him through “unconscionable contracts,” Am. Compl. at 4-5; (2)

illegally performed a warrantless search and seizure, id. at 5; (3) pirated his “contracts,” id.; (4)

fraudulently attempted to collect a debt, id.; (5) falsely imprisoned him, id.; (6) made a “solicitation

of bribery,” id. at 6; and (7) violated the Fifth Amendment of the United States Constitution by

depriving him “of his life, liberty and property to gain the most amount of money without due

process or just compensation.” Id. Plaintiff proposes a myriad of remedies, including monetary

damages and equitable relief. Id. at 6-7.

        Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s amended complaint

under Rules 12(b)(1) and 12(b)(6) of the Rules of the Court of Federal Claims (Rule(s)). See

generally Defendant’s Motion to Dismiss for Lack of Jurisdiction (ECF No. 26) (Def. Mot.). For




                                                                                                      1
the reasons discussed below, Defendant’s Motion is GRANTED pursuant to Rules 12(b)(1),

12(h)(3), and 12(b)(6).

                              APPLICABLE LEGAL STANDARD

       Pursuant to Rules 12(b)(1) and 12(h)(3), this Court must dismiss claims outside of its

subject matter jurisdiction. See Rule 12(h)(3) (“If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”). The Tucker Act provides the U.S.

Court of Federal Claims with jurisdiction over claims “against the United States founded either

upon the Constitution, or any Act of Congress or any regulation of an executive department, or

upon any express or implied contract with the United States, or for liquidated or unliquidated

damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). For a claim to fall within this

Court’s “jurisdiction under the Tucker Act, a plaintiff must identify a money-mandating statute or

agency regulation.” Bell v. United States, 20 F.4th 768, 770 (Fed. Cir. 2021).

       When considering a motion to dismiss based upon lack of subject matter jurisdiction, “the

court accepts as true all uncontroverted factual allegations in the complaint, and construes them in

the light most favorable to the plaintiff.” Estes Express Lines v. United States, 739 F.3d 689, 692

(Fed. Cir. 2014); see also Pixton v. B&B Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002)

(“When a party has moved to dismiss for lack of subject matter jurisdiction, we view the alleged

facts in the complaint as true, and if the facts reveal any reasonable basis upon which the non-

movant may prevail, dismissal is inappropriate.”).

       While this Court must liberally construe the filings of pro se plaintiffs, such plaintiffs still

have the burden of establishing the Court’s jurisdiction by a preponderance of the evidence. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Landreth v. United States, 797 F. App’x

521, 523 (Fed. Cir. 2020) (per curiam) (citations omitted); Curry v. United States, 787 F. App’x



                                                                                                     2
720, 722 (Fed. Cir. 2019) (per curiam) (citations omitted). As with all other litigants, this Court

must have jurisdiction over claims brought by pro se litigants. See Landreth, 797 F. App’x at 523;

Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).

        To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The plaintiff also must establish “more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft, 556 U.S. at 678. Thus, “[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”’ Id.

(quoting Twombly, 550 U.S. at 555-57).

                                            DISCUSSION

        As described further below, Plaintiff’s claims fall beyond the scope of this Court’s subject

matter jurisdiction or do not state a claim upon which relief may be granted . The amended

complaint asserts a variety of claims stemming from alleged violations of tort, constitutional, and

criminal law. Several of Plaintiff’s claims are directed to the state of Colorado, not to the United

States. In each case, Plaintiff’s claims fall outside of this Court’s jurisdiction, which is limited to

monetary claims against the United States. As noted below, to the extent this Court has jurisdiction

over Plaintiff’s Fifth Amendment Takings claim, Plaintiff’s claim fails pursuant to Rule 12(b)(6).

Finally, even assuming this Court had jurisdiction over any of Plaintiff’s claims, Plaintiff’s

proposed remedies are beyond the scope of what this Court can order. The Court must, therefore,

dismiss Plaintiff’s amended complaint.




                                                                                                       3
Tort Claims

       This Court lacks subject matter jurisdiction over Plaintiff’s claims that the Government

defrauded him through “unconscionable contracts,” Am. Compl. at 4-5; pirated his “contracts,” id.

at 5; fraudulently attempted to collect a debt, id.; and falsely imprisoned him. Id. While this Court

has jurisdiction over claims arising out of contracts with the United States, “the Tucker Act

excludes from the Court of Federal Claims jurisdiction claims sounding in tort.”1               Rick’s

Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008); see also 28 U.S.C.

§ 1491(a)(1). Fraud through an unconscionable contract and fraudulent debt collection both sound

in tort. Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (“[F]raud as a cause of action

lies in tort.”). As does false imprisonment. Jackson v. United States, 612 F. App’x 997, 998 (Fed.

Cir. 2015) (“Because a claim of false imprisonment sounds in tort, it falls outside the court’s

jurisdictional reach.”). Finally, to the extent that Plaintiff’s claim that the Government pirated his

“contracts” amounts to an allegation of conversion of Plaintiff’s property, that too sounds in tort.

See, e.g., Marketel Int’l, Inc. v. Priceline.com, Inc., 36 F. App’x 423, 425 (Fed. Cir. 2002)

(describing conversion as a tort claim). As these claims sound in tort, this Court lacks jurisdiction

to adjudicate them.




1 An exception, inapplicable here, occurs when the tort claim is “based entirely upon breach by the
government of a promise made by it in a contract, so that the claim is in substance a breach of
contract claim.” Wood v. United States, 961 F.2d 195, 198 (Fed. Cir. 1992) (citation omitted).
Plaintiff has neither articulated a cognizable contract with the United States government nor
pleaded a tort claim that would depend on the validity of such contract. See generally Am. Compl.
The “contracts” Plaintiff seemingly references are his personal property and other personal
identifiable information. Id. at 2 (referencing “contracts of birth certificate, drivers license, voter
registration, Health First Colorado, … military enrollment, … contract of social security, …
contract of passport, and … contract of mailing address”). Conversion of these effects would be
independent of any potential breach of contract by the United States.

                                                                                                     4
Constitutional Claims

       This Court likewise lacks jurisdiction over Plaintiff’s allegations that the Government

made an unlawful “search or seizure” and robbed him “of his life, liberty and property to gain the

most amount of money without due process or just compensation.” Am. Compl. at 5 -6. This Court

gleans from the cases cited by Plaintiff 2 and his references to “probable cause,” rendering the

“warrant [requirement] meaningless,” and the constitutionality of the government’s actions, id.,

that Plaintiff’s allegation of an unlawful “search [and] seizure” is premised on the prohibition of

“unreasonable searches and seizures” in the Fourth Amendment to the United States Constitution.

This Court lacks jurisdiction over Fourth Amendment claims as such claims do “not mandate the

payment of money for its violation.” Brown, 105 F.3d at 623; Flowers v. United States, 321 F.

App’x 928, 934 (Fed. Cir. 2008).

       Plaintiff’s claim that the Government robbed him “of his life, liberty and property to gain

the most amount of money without due process or just compensation” may generously be

characterized as a claim under the Takings or Due Process Clauses of the Fifth Amendment to the

United States Constitution. Am. Compl. at 6. The Court must dismiss the claim under either

characterization. The Tucker Act waives sovereign immunity for certain claims against the United

States that are founded upon the United States Constitution or federal laws.          28 U.S.C. §

1491(a)(1). However, to come within this sovereign immunity waiver, the constitutional and

statutory provisions at issue must mandate the payment of money for their violation. See United

States v. Mitchell, 463 U.S. 206, 218 (1983); Todd v. United States, 386 F.3d 1091, 1094 (Fed.



2 Two cases cited by Plaintiff, Brown v. Patterson, 275 F. Supp. 629 (D. Colo. 1967) and People
v. Moreno, 491 P.2d 575 (Colo. 1971), examine the legality of a search and an arrest warrant,
respectively, under the Fourth Amendment to the U.S. Constitution and Article II, Section 7 of the
Constitution of Colorado. See Am. Compl. at 5.

                                                                                                 5
Cir. 2004). As the Due Process Clause is not money-mandating, Plaintiff’s related claims

concerning alleged due process violations must be dismissed for lack of jurisdiction pursuant to

Rules 12(b)(1) and 12(h)(3). See Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013)

(“The law is well settled that the Due Process clauses of both the Fifth and Fourteenth Amendments

do not mandate the payment of money and thus do not provide a cause of action under the Tucker

Act.”) (citing Le Blanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)); see also Drake v.

United States, 792 F. App’x 916, 920 (Fed. Cir. 2019) (per curiam) (same). Accordingly, the Court

lacks subject matter jurisdiction over this claim to the extent that it alleges a due process violation

because the Due Process Clause “does not obligate the government to pay money damages.”

Collins v. United States, 67 F.3d 284, 288 (Fed. Cir. 1995).

       While this Court typically has jurisdiction over Fifth Amendment Takings cases involving

the United States, Hall v. United States, 185 F.3d 881 (Fed. Cir. 1999), Plaintiff fails to articulate

a compensable taking under the Fifth Amendment to satisfy Rule 12(b)(6). To sufficiently plead

a takings case, “a complaint need only aver facts showing that: (i) the plaintiff had a property

interest; (ii) defendant caused some form of appropriation of the property to occur; and (iii) just

compensation has not been paid.” Quebedeaux v. United States, 112 Fed. Cl. 317, 321-22 (2013).

Here, Plaintiff’s amended complaint fails to meet that baseline threshold at the outset by omitting

the property interest allegedly taken by the United States. Id. Accordingly, Plaintiff has failed to

“state a claim upon which relief can be granted,” and his Fifth Amendment Takings claim must be

dismissed, even assuming subject matter jurisdiction exists. See Rule 12(b)(6).




                                                                                                     6
Criminal Law Claims

        To the extent that Plaintiff’s complaints of false imprisonment, solicitation, bribery, and

search and seizure amount to allegations of criminal conduct, 3 Am. Compl. at 5-6, this Court also

lacks subject-matter jurisdiction over such claims. This Court may not “adjudicate any claims

whatsoever under the federal criminal code.” Joshua v. United States, 17 F.3d 378, 379 (Fed.

Cir. 1994).

Claims Against Colorado or Arising Under Colorado’s Constitution

        Plaintiff’s various allegations related to the State of Colorado also fall outside this Court’s

jurisdiction. In addition to the defects previously discussed, this Court may not consider Plaintiff’s

claim of false imprisonment because the state of Colorado is the alleged defendant. See Am.

Compl. at 2 (“Colorado has imprisoned [Plaintiff] in Boulder County Jail from 11/25/2020 to

1/5/2021 and again 5/15/2021 to current.”). It is well-established that the U.S. Court of Federal

Claims lacks jurisdiction over claims against “state and county entities.” Langan v. United States,

812 F. App’x 982, 985 (Fed. Cir. 2020); see also Brewington v. United States, No. 19-cv-611,

2020 WL 1818679, at *3 (Fed. Cl. Apr. 1, 2020) aff’d, 2020 WL 6494841 (Fed. Cir. July 23, 2020)

(per curiam) (dismissing claims against state actors for lack of jurisdiction). Under the Tucker

Act, “jurisdiction is confined to the rendition of money judgments in suits brought for that relief

against the United States . . . [and] relief sought [against parties other than the] United States . . .

must be ignored as beyond the jurisdiction of the court.” United States v. Sherwood, 312 U.S. 584,

588 (1941).



3For example, in his discussion of an alleged unlawful search and seizure, Plaintiff cites to United
States v. Crouch, 666 F. Supp. 1414, 1415 (N.D. Cal. 1987), a case analyzing the legality of
surveillance conducted under the Omnibus Crime Control and Safe Streets Act of 1968. Am.
Compl. at 5.

                                                                                                      7
       Plaintiff also cites the Colorado Constitution throughout his amended complaint. See, e.g.,

Am. Compl. at 6. To the extent that Plaintiff attempts to raise violations of the Colorado

Constitution, this Court similarly lacks jurisdiction to hear such claims because “[c]laims founded

on state law are also outside the scope of the limited jurisdiction of the Court of Federal Claims.”

Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303, 1307 (Fed. Cir. 2007) (citations omitted).

Requested Remedies

       Even if this Court were to ignore the jurisdictional defects in Plaintiff’s amended

complaint, it could not provide the remedies Plaintiff requests. Because this Court’s jurisdiction

“is limited to money claims against the Government, [it has] no authority to enter a declaratory

judgment, or to grant affirmative non-monetary relief unless it is tied and subordinate to a monetary

award.” Austin v. United States, 206 Ct. Cl. 719, 723 (1975) (citation omitted); see also Brown,

105 F.3d at 624 (“The Tucker Act does not provide independent jurisdiction over . . . claims for

equitable relief.”) (citation omitted). Thus, the Court does not have the power to enter “a

banishment order on Colorado”; free Plaintiff from jail; remove Plaintiff’s address “from Colorado

and its department listings”; conceal all accounts “bearing William Brian Cook and the like”;

conceal from creditors everything on Plaintiff’s credit report except Plaintiff’s allegedly “perfect

credit rating”; and provide Plaintiff with “a special green passport.” Am. Compl. at 6-7.

       The only relief Plaintiff requests that may be characterized as “monetary” are Plaintiff’s

requests for $20,000,000; “an unlimited prepaid credit card”; and for “Defendants to pay court

fees per set-off.” Id. However, because Plaintiff has not pleaded any money-mandating cause of

action that could serve as the basis for such awards, all such requested relief must be denied.




                                                                                                   8
                                       CONCLUSION

       For the reasons stated above, Defendant’s Motion to Dismiss for Lack of Jurisdiction (ECF

No. 26) is GRANTED pursuant to Rules 12(b)(1), 12(h)(3), and 12(b)(6), and Plaintiff’s claims

are DISMISSED. Accordingly, Plaintiff’s pending motions — Motion for Proper Accounting

(ECF No. 13); Motion to Disregard Technicalities (ECF No. 15); Motion to Remove Duplicate

Filings (ECF No. 17); Motion to Identify Jurisdiction (ECF No. 19); Motion for Lawful

Accounting and to Serve Defendants (ECF No. 25); Motion for Proper Accounting (ECF No. 30);

and Motion for Relief (ECF No. 31) — are DENIED as MOOT. Defendant’s Motion to Dismiss

Various Motions and Filings (ECF No. 33) is similarly DENIED as MOOT. The Clerk of Court

is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

                                                              s/ Eleni M. Roumel
                                                             ELENI M. ROUMEL
                                                                     Judge




                                                                                              9